Dismissed and Memorandum Opinion filed February 5, 2013.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-12-00955-CV

    IN RE SILVER 1999 LEXUS GS300 4DR, TXLP-DG4C418, AND VIN
             #T8BD68S3X0066038 AND OTHER PROPERTY


                     On Appeal from the 56th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 12-CV-0513

                 MEMORANDUM                        OPINION
      This is an appeal from a final judgment signed June 15, 2012, in a forfeiture
action. Appellant filed a timely motion for new trial, and he filed a notice of appeal
on September 13, 2012. The clerk’s record was filed October 16, 2012. To date,
the filing fee of $175.00 has not been paid. No evidence that appellant has
established indigence has been filed. See Tex. R. App. P. 20.1. On November 2,
2012, the court notified appellant that the filing fee was past due and the appeal
was subject to dismissal. No response was filed.

      In addition, the reporter’s record in this case was due October 16, 2012. See
Tex. R. App. P. 35.1. The official court reporter notified this court that appellant
did not arrange for payment for the record. On October 23, 2012, the clerk of this
court notified appellant that we would consider and decide those issues that do not
require a reporter’s record unless appellant, within fifteen days of the notice,
provided this court with proof of payment for the record. See Tex. R. App. P.
37.3(c). Appellant filed no response.

      On December 28, 2012, this court ordered appellant, Andrew Ronald
Rodriguez, to file a brief in this appeal and to pay the appellate filing fee of
$175.00 to the Clerk of this court on or before January 18, 2013. In the order, the
court advised appellant that if he failed to comply, the court would dismiss the
appeal. See Tex. R. App. P. 42.3. Appellant filed no response.

      Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Justices Frost, Brown, and Busby.




                                         2